Citation Nr: 0124926	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of malaria.

3.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle laceration.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966, March 1968 to November 1970, and July 1971 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In February 2001 the RO informed the veteran of the contents 
of the VCAA and the necessary evidence required to establish 
his claims.  In response, the veteran indicated that the only 
records that he had were from a private physician.  These 
records have been obtained.  He also stated that the 
remaining records were located at the VA Medical Center 
(VAMC) in Memphis, Tennessee.  It is unclear from this 
statement whether he is referring to reports of VA 
compensation examinations which were conducted at that 
facility and are on file, or actual outpatient treatment 
records which have not been obtained.  Consistent with the 
VCAA, the Board is of the opinion that this matter should be 
clarified.  The Board also notes that the RO has not had the 
opportunity to review the veteran's case in conjunction with 
the implementing regulations.  

The evidence shows that the veteran was examined by a VA 
psychologist in December 1998.  He last underwent an 
examination by a VA psychiatrist in November 1997.  His 
private physician in September 1999 classified the degree of 
severity of the PTSD as mild to moderate.  As such, the Board 
is of the opinion that a contemporaneous psychiatric 
examination would be of assistance in rendering a decision in 
this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
are fully complied with and satisfied.  

2.  The RO should ask the veteran to 
specify whether he is receiving treatment 
at the Memphis VAMC and, if yes, the 
dates.  

3.  An examination should be conducted by 
a VA psychiatrist to determine the 
severity of the veteran's service-
connected PTSD.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.  

The examiner should be requested to 
describe the degree of 
occupational/industrial and social 
impairment produced by the PTSD.  The 
psychiatrist should elicit from the 
veteran detailed occupational history.  It 
is requested that the examiner assign a 
numerical code under the Global Assessment 
of Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and a definition 
of the numerical code assigned.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




